                  Case 1:20-cv-00926-SAB Document 5 Filed 07/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   INGRID TAMO,                                   Case No. 1:20-cv-00926-SAB

12                    Plaintiff,
                                                    ORDER ADVISING PARTIES OF STAY OF
13           v.                                     ACTION PURSUANT TO GENERAL ORDER
                                                    615
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                      Defendant.
16

17

18          On July 2, 2020, Ingrid Tamo (“Plaintiff”) filed this action seeking judicial review of a

19 final decision of the Commissioner of Social Security (“Commissioner”) denying her application
20 for disability benefits pursuant to the Social Security Act. On July 6, 2020, the summons and

21 scheduling order issued. The scheduling order required Plaintiff to serve the summons and

22 complaint within twenty days and file a proof of service. (ECF No. 3 at 1-2.) Plaintiff has not

23 complied with the order to file a proof of service, however, on July 24, 2020, the United States

24 made an appearance in this action. In the future, counsel for Plaintiff should promptly file a

25 proof of service so the Court is aware that service has been effected.

26          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

27 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

28 Appellate Hearings Operations and may resume preparation of a certified copy of the


                                                    1
               Case 1:20-cv-00926-SAB Document 5 Filed 07/29/20 Page 2 of 2


 1 administrative record.

 2          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 3 Number 615, this action has been stayed and the stay will be automatically lifted when the

 4 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 5 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 6 case).

 7
     IT IS SO ORDERED.
 8

 9 Dated:      July 29, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
